Citation Nr: 0303845	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for pseudoarthritis 
L5-S1, right with radiculopathy and history of lumbosacral 
strain, evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for mood disorder, 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




REMAND

The veteran had a period of active duty for training 
(ACDUTRA) from March 1975 to July 1975 and active duty from 
September 1979 until May 1981.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Atlanta, Georgia, Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The record indicates that in a VA Form 9 received in July 
2000, the veteran requested a personal hearing before a 
member of the Board sitting at the RO.  This request has not 
been complied with and the case is, therefore, REMANDED to 
the RO for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO per 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




